Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Amendment filed on 04/26/2022. Claims 17, 19, 21, and 29-30 have been amended. New claims 31-37 added. Claims 17-22, and 25-37 are pending in this Office Action.

Information Disclosure Statement
3.	The references listed in the IDS filed 04/26/2022 has been considered. A copy of the signed or initialed IDS is hereby attached.

                                      Terminal Disclaimer
4.	The Terminal Disclaimer filed on 04/27/2022 has been reviewed and is approved.  

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Brian B. Shaw (Reg. No.: 33,782) on 06/03/2022 at 585-231-1193.

In claims:
Please replace claims 17-18, 25-31, and 35 with the amended claims 17-18, 25-31, and 35. 
Claim 37 canceled.
Amendments to the Claims:

17.	(Currently amended) A computer program stored in a non-transitory computer readable storage medium including encoded commands, which is configured to cause one or more processors of a computer system to perform operations in order to enhance retrieval performance of data when the computer program is executed by the one or more processors of [[a]] the computer system, wherein the operations include:  
an operation of receiving a query for requesting an index build,
an operation of performing a monitoring operation for the index build based on a predetermined monitoring algorithm,
an operation of generating monitoring result information as a result of the monitoring operation,
an operation of creating a database index structure based on the monitoring result information, and
an operation of storing the created database index structure,
wherein the monitoring result information is determined at least partially based on last access time information of data included in a partition;
wherein when the last access time information of the data included in the partition is older than predetermined threshold time information, the monitoring result information represents that [[the]] a first type indexing scheme is to be used for the partition, and
when the last access time information of the data included in the partition is not older than the predetermined threshold time information, the monitoring result information represents that [[the]] a second type indexing scheme is to be used for the partition.  
18.	(Currently amended) The computer program stored in the non-transitory computer readable storage medium of claim 17, wherein the monitoring result information includes an indication as to which indexing scheme of [[a]] the first type and [[a]] the second type is to be used in units of row or in units of key value.  

25.	(Currently amended) The computer program stored in the non-transitory computer readable storage medium of claim 17, wherein the database index structure at least partially includes a first sub index structure of a first level, which includes at least one of a root node and a branch node, and a second sub index structure of a second level which is lower than the first level, which includes a leaf node.

26.	(Currently amended) The computer program stored in the non-transitory computer readable storage medium of claim 25, wherein the first [[level]] sub index structure includes a start ROWID value of a third sub index structure of a lower level than the first level and an address value for accessing the third 
 	the second [[level]] sub index structure includes a plurality of columns and an indication representing which indexing scheme of the first type and the second type, different from the first type indexing scheme, is to be used by the second [[level]] sub index structure.  

27.	(Currently amended) The computer program stored in the non-transitory computer readable storage medium of claim 26, wherein a first column among the plurality of columns of the second [[level]] sub index structure includes key values,
 	a second column among the plurality of columns of the second [[level]] sub index structure includes ROWID values corresponding to rows of a data block, and
 	a third column among the plurality of columns of the second [[level]] sub index structure includes a bitmap value, which is a bit value indicating a relative distance between a reference point and locations of other ROWID values in the second [[level]] sub index structure, wherein the reference point is a ROWID value, when the monitoring result information represents that the first type indexing scheme is to be used, and includes a NULL value when the monitoring result information represents that the second type indexing scheme is to be used.

28.	(Currently amended) The computer program stored in the non-transitory computer readable storage medium of claim 26, wherein a fourth column among the plurality of columns of the second [[level]] sub index structure includes end ROWID value and the end ROWID value includes the NULL value when the monitoring result information represents that the second type indexing scheme is to be used.


29.	(Currently amended) A method performed by a database management system (DBMS), the method comprising:
 	receiving a query for requesting an index build,
 	performing a monitoring operation for the index build based on a predetermined monitoring algorithm,
 	generating monitoring result information as a result of the monitoring operation,
 	creating a database index structure based on the monitoring result information, and
 	storing the created database index structure;
 	wherein the monitoring result information is determined at least partially based on last access time information of data included in the partition;
 	wherein when the last access time information of the data included in the partition is older than predetermined threshold time information, the monitoring result information represents that [[the]] a first type indexing scheme is to be used for the partition, and
 	when the last access time information of the data included in the partition is not older than the predetermined threshold time information, the monitoring result information represents that [[the]] a second type indexing scheme is to be used for the partition.  

30.	(Currently amended) A database management apparatus comprising:
 	a processor; and
 	a storage unit configured to store the database index structure,
 	wherein the processor is configured to
 	receive a query for requesting an index build,
 	perform a monitoring operation for the index build based on a predetermined monitoring algorithm,
 	generate monitoring result information as a result of the monitoring operation,
 	create a database index structure based on the monitoring result information, and
 	store the created database index structure,
 	wherein the monitoring result information is generated at least partially based on count information of access to a column value of a base data structure referred to by the database index structure,
 	wherein the database index structure at least partially includes a first sub index structure of a first level, which includes at least one of a root node and a branch node, and a second sub index structure of a second level which is lower than the first level, which includes a leaf node;
 	wherein the first [[level]] sub index structure includes a start ROWID value of a third sub index structure of a lower level and an address value for accessing the third 
 	the second [[level]] sub index structure includes a plurality of columns and an indication representing which indexing scheme of [[the]] a first type and [[the] a second type, different from the first type indexing scheme, is to be used by the second [[level]] sub index structure;  
 	wherein a first column among the plurality of columns of the second [[level]] sub index structure includes key values,
 	a second column among the plurality of columns of the second [[level]] sub index structure includes ROWID values corresponding to rows of a data block, and
 	a third column among the plurality of columns of the second [[level]] sub index structure includes a bitmap value, which is a bit value indicating a relative distance between a reference point and locations of other ROWID values in the second [[level]] sub index structure, wherein the reference point is a ROWID value, when the monitoring result information represents that the first type indexing scheme is to be used, and includes a NULL value when the monitoring result information represents that the second type indexing scheme is to be used.  

31.	(Currently amended) A computer program stored in a non-transitory computer readable storage medium including encoded commands, which is configured to cause one or more processors of a computer system to perform operations in order to enhance retrieval performance of data when the computer program is executed by the one or more processors of [[a]] the computer system, wherein the operations include:
an operation of receiving a query for requesting an index build,
 	an operation of performing a monitoring operation for the index build based on a predetermined monitoring algorithm,
 	an operation of generating monitoring result information as a result of the monitoring operation,
 	an operation of creating a database index structure based on the monitoring result information, and
 	an operation of storing the created database index structure,
 	wherein the monitoring result information is generated at least partially based on count information of access to a column value of a base data structure referred to by the database index structure, 
 	wherein the database index structure at least partially includes a first sub index structure of a first level, which includes at least one of a root node and a branch node, and a second sub index structure of a second level which is lower than the first level, which includes a leaf node;
 	wherein the first [[level]] sub index structure includes a start ROWID value of a third sub index structure of a lower level and an address value for accessing the third sub index structure and the second [[level]] sub index structure includes a plurality of columns and an indication representing which indexing scheme of [[the]] a first type and [[the]] a second type, different from the first type indexing scheme, is to be used by the second [[level]] sub index structure; 
 	wherein a first column among the plurality of columns of the second [[level]] sub index structure includes key values; 
 	a second column among the plurality of columns of the second [[level]] sub index structure includes ROWID values corresponding to rows of a data block, and
 	a third column among the plurality of columns of the second [[level]] sub index structure includes a bitmap value, which is a bit value indicating a relative distance between a reference point and locations of other ROWID values in the second [[level]] sub index structure, wherein the reference point is a ROWID value, when the monitoring result information represents that the first type indexing scheme is to be used, and includes a NULL value when the monitoring result information represents that the second type indexing scheme is to be used.  

35. 	(Currently amended) The computer program stored in the non-transitory computer readable storage medium of claim 31, wherein the monitoring result information includes an indication as to which indexing scheme of [[a]] the first type and [[a]] the second type is to be used in units of row or in units of key value.  

37. 	(Cancelled).  





















Allowable Subject Matter
6. 	Claims 17-22, and 25-36 are allowed.
	The closest prior art, US Patent Pub. No. 2008/0114787 A1: of Kashiyama et al. (hereinafter Kashiyama) teaches an effective index processing method for a key corresponding to characteristics of a key series. The index processing method includes: holding a key tendency for representing the characteristics of the key series and a node split ratio, corresponding to the key tendency, for representing a key split ratio at the time of node split; and switching the node split ratio of an index based on the key tendency; wherein the closest prior art, US Patent Pub. No.: 2009/0037369 A1 of Chandrasekar et al. (hereinafter Chandrasekar) teaches A method and apparatus are provided for using sibling-counts in XML indices to optimize single-path queries. Using a b-tree XML index with a SQL query logarithmically reduces the number of disk accesses by passing over index entries where it is determined that a match will not be found.
  	Also, Kashiyama and Chandrasekar fail to teach selecting an operation of performing a monitoring operation for the index build based on a predetermined monitoring algorithm,
an operation of generating monitoring result information as a result of the monitoring operation,
an operation of creating a database index structure based on the monitoring result information, and an operation of storing the created database index structure, wherein the monitoring result information is determined at least partially based on last access time information of data included in a partition.
 	However, the prior arts of record such as Kashiyama and Chandrasekar do not teach or fairly suggest the steps as wherein when the last access time information of the data included in the partition is older than predetermined threshold time information, the monitoring result information represents that [[the]] a first type indexing scheme is to be used for the partition, and when the last access time information of the data included in the partition is not older than the predetermined threshold time information, the monitoring result information represents that a second type indexing scheme is to be used for the partition.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

6. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/03/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156